NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted September 6, 2019
                               Decided October 10, 2019

                                          Before

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge


No. 18-3361

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Indiana,
                                               Indianapolis Division.

       v.                                      No. 1:16-cr-00251-TWP-MJD-1

JOSE ZAMUDIO,                                  Tanya Walton Pratt,
      Defendant-Appellant.                     Judge.

                                          ORDER
        Jose Zamudio ran a drug trafficking and money laundering operation that
distributed methamphetamine throughout the Indianapolis, Indiana area. An FBI
investigation led to the arrest of at least eighteen individuals involved in the drug
distribution conspiracy and the seizure of over seventy firearms, fifteen pounds of
methamphetamine, smaller quantities of cocaine, heroin, and marijuana, and cash.
Zamudio eventually pleaded guilty to four charges: (1) conspiracy to possess with
intent to distribute and to distribute controlled substances, 21 U.S.C. §§ 841(a)(1) and
846; (2) possession with intent to distribute methamphetamine on premises where
children are present, 21 U.S.C. §§ 860(a) and 841(b)(1)(A); (3) possession of a firearm as
No. 18-3361                                                                           Page 2

an illegal alien, 18 U.S.C. § 922(g)(5)(A); and (4) conspiracy to launder monetary
instruments to promote unlawful activity, 18 U.S.C. § 1956. He was sentenced to a total
term of 380 months in prison.

        Zamudio appealed, but his appointed counsel asserts that the appeal is frivolous
and moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). Zamudio received
his counsel’s Anders brief but submitted no response, as he was given the opportunity to
do under Circuit Rule 51(b). Counsel’s brief explains the nature of the case and the
issues that an appeal like this would likely involve. Because counsel’s analysis appears
to be thorough, we limit our review to the subjects that counsel discussed. United States
v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th
Cir. 1996).

        Counsel informs us that he consulted with Zamudio and that Zamudio does not
want to challenge his guilty plea. Thus, counsel appropriately avoids discussing the
voluntariness of Zamudio’s guilty plea or the adequacy of the plea colloquy. See United
States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2002).

       Counsel does consider whether Zamudio could challenge the length of his
sentence as unreasonable but correctly concludes that such an argument would be
frivolous. Counsel explains that at sentencing neither party objected to the district
court’s Sentencing Guidelines calculation and that counsel cannot discern any basis to
object on review. We, too, see no error. The district court correctly calculated a final
offense level of 47, which was treated as an offense level of 43 because that is the highest
level applied under the Guidelines, and a criminal history category of I. The resulting
Guidelines range was life imprisonment. Zamudio received a below-Guidelines
sentence, which counsel points out maintains a presumption of reasonableness. See
United States v. Poetz, 582 F.3d 835, 837 (7th Cir. 2009). We agree with counsel that there
is no nonfrivolous argument to rebut that presumption. The judge properly addressed
all Zamudio’s arguments in mitigation and the sentencing factors in 18 U.S.C. § 3553(a).
Specifically, the judge discussed Zamudio’s personal history and characteristics,
including his upbringing, family history, and lack of education, and his acceptance of
responsibility, as reasons to impose the below-Guidelines sentence.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.